Exhibit 10.6

GUARANTEE (this “Guarantee”) dated as of January 12, 2011, made among Intelsat
(Gibraltar) Limited, a company incorporated under the laws of Gibraltar,
Intelsat (Luxembourg) Finance Company S.à r.l., a société à responsibilité
limitée organized under the laws of Luxembourg, Intelsat Operations S.A. and
Intelsat Phoenix Holdings S.A., each a société anonyme organized under the laws
of Luxembourg, and each of the entities listed on Schedules I and II hereto
(each individually, a “Guarantor” and, collectively, the “Guarantors”), each of
such Guarantors being a subsidiary of INTELSAT JACKSON HOLDINGS S.A. (f/k/a
Intelsat Jackson Holdings, Ltd.), a société anonyme existing under the laws of
Luxembourg (the “Borrower”) and BANK OF AMERICA, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower is party to a Senior Unsecured Credit Agreement (the
“Credit Agreement”), dated as of February 2, 2007, among the Borrower (as
successor to Intelsat (Bermuda), Ltd.), Intelsat S.A. (f/k/a Intelsat, Ltd.),
the lending institutions from time to time parties thereto (each a “Lender” and,
collectively, the “Lenders”), the Administrative Agent and the other parties
thereto, pursuant to which the Lenders have severally agreed to make Loans to
the Borrower (collectively, the “Extensions of Credit”) upon the terms and
subject to the conditions set forth therein;

WHEREAS, Intelsat Subsidiary Holding Company S.A. (f/k/a Intelsat Subsidiary
Holding Company, Ltd.), Intelsat Holdings LLC, Intelsat LLC, Intelsat Global
Sales & Marketing Ltd., Intelsat USA Sales Corp., Intelsat USA License Corp.,
Intelsat Global Service Corporation and Intelsat UK Financial Services Ltd.
(collectively, the “Initial Guarantors”) have heretofore executed and delivered
to the Administrative Agent a Guarantee dated as of February 2, 2007 providing
for the guarantee of the Borrower’s obligations under the Credit Agreement and
the Loans;

WHEREAS, Intelsat Subsidiary (Gibraltar) Limited and Intelsat New Dawn
(Gibraltar) Limited (collectively, together with the Initial Guarantors, the
“Existing Guarantors”) have heretofore executed and delivered to the
Administrative Agent a Guarantee dated as of December 11, 2009 providing for the
guarantee of the Borrower’s obligations under the Credit Agreement and the
Loans;

WHEREAS, the Guarantors desire to execute and deliver to the Administrative
Agent a Guarantee pursuant to which each of the Guarantors shall unconditionally
guarantee all of the Borrower’s obligations under the Credit Agreement pursuant
to a Guarantee on the terms and conditions set forth herein;

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit; and



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the Guarantors hereby agree with the Administrative Agent, for
the benefit of the Lenders, as follows:

 

  1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) As used herein, the term “Obligations” means the collective reference to
(i) the due and punctual payment of (x) the principal of and premium, if any,
and interest at the applicable rate provided in the Credit Agreement (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (y) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrower or any other
Credit Party to any of the Lenders under the Credit Agreement and the other
Credit Documents, (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrower under or pursuant to the
Credit Agreement and the other Credit Documents and (iii) the due and punctual
payment and performance of all the covenants, agreements, obligations and
liabilities of each other Credit Party under or pursuant to this Guarantee or
the other Credit Documents.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and Section references are to
Sections of this Guarantee unless otherwise specified. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

  2. Guarantee.

(a) Subject to the provisions of Section 2(b), each of the Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees, as primary
obligor and not merely as surety, to the Administrative Agent, for the benefit
of the Lenders, the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

(b) Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount that can be
guaranteed by such Guarantor under applicable laws relating to the insolvency of
debtors. Without limitation to the foregoing, the guarantee granted by any
Guarantor organized under the laws of England and Wales under this Section 2
shall not apply to any liability to any extent that it would result in the
relevant guarantee constituting unlawful financial assistance within the meaning
of Section 151 of the Companies Act of 1985.

 

2



--------------------------------------------------------------------------------

(c) Each Guarantor further agrees to pay any and all expenses (including all
reasonable fees and disbursements of counsel) that may be paid or incurred by
the Administrative Agent or any other Lender in enforcing, or obtaining advice
of counsel in respect of, any rights with respect to, or collecting, any or all
of the Obligations and/or enforcing any rights with respect to, or collecting
against, such Guarantor under this Guarantee.

(d) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent or any other Lender hereunder.

(e) No payment or payments made by the Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any other Lender from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder, which shall, notwithstanding any such payment or payments other than
payments made by such Guarantor in respect of the Obligations or payments
received or collected from such Guarantor in respect of the Obligations, remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations under the Credit Documents are paid in full and
the Commitments are terminated, or otherwise satisfied in accordance with the
terms of the Credit Agreement (including Section 2 thereof).

(f) Each Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any other Lender on
account of its liability hereunder, it will notify the Administrative Agent in
writing that such payment is made under this Guarantee for such purpose.

3. Right of Contribution. Each Guarantor hereby agrees that to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 5 hereof. The provisions
of this Section 3 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

4. Right of Set-off. In addition to any rights and remedies of the Lenders
provided by law, each Guarantor hereby irrevocably authorizes each Lender at any
time and from time to time following the occurrence and during the continuance
of an Event of Default without notice to such Guarantor or any other Guarantor,
any such notice being expressly waived by each Guarantor, upon any amount
becoming due and payable by such Guarantor hereunder (whether at stated
maturity, by acceleration or otherwise) to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by

 

3



--------------------------------------------------------------------------------

such Lender to or for the credit or the account of such Guarantor. Each Lender
shall notify such Guarantor promptly of any such set-off and the appropriation
and application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such set-off and application.

5. No Subrogation. Notwithstanding any payment or payments made by any of the
Guarantors hereunder or any set-off or appropriation and application of funds of
any of the Guarantors by the Administrative Agent or any Lender, no Guarantor
shall be entitled to be subrogated to any of the rights of the Administrative
Agent or any Lender against the Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any Lender for the payment of the Obligations, nor shall any Guarantor
seek or be entitled to seek any contribution or reimbursement from the Borrower
or any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Lenders by the
Credit Parties on account of the Obligations are paid in full, the Commitments
are terminated and no Letters of Credit shall be outstanding. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all the Obligations shall not have been paid in full, such amount shall be
held by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Obligations,
whether due or to become due, in such order as the Administrative Agent may
determine.

6. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, (a) any demand for payment of any of the Obligations
made by the Administrative Agent or any Lender may be rescinded by such party
and any of the Obligations continued, (b) the Obligations, or the liability of
any other party upon or for any part thereof, or any guarantee therefor or right
of offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, (c) the
Credit Agreement and any other documents executed and delivered in connection
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders, as the case may be) may deem
advisable from time to time, and (d) any guarantee or right of offset at any
time held by the Administrative Agent or any Lender for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released.

 

  7. Guarantee Absolute and Unconditional.

(a) Each Guarantor waives any and all notice of the creation, contraction,
incurrence, renewal, extension, amendment, waiver or accrual of any of the
Obligations, and notice of or proof of reliance by the Administrative Agent or
any Lender upon this Guarantee or acceptance of this Guarantee. The Obligations
or any of them shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended, waived or accrued, in reliance upon
this Guarantee, and all dealings between the Borrower and any of the Guarantors,
on the one hand, and the Administrative Agent and the Lenders, on the other
hand, likewise shall be

 

4



--------------------------------------------------------------------------------

conclusively presumed to have been had or consummated in reliance upon this
Guarantee. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower or any of
the Guarantors with respect to the Obligations. Each Guarantor understands and
agrees that this Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity,
regularity or enforceability of the Credit Agreement, any other Credit Document,
any of the Obligations or, if applicable, any other collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) that may at any
time be available to or be asserted by the Borrower against the Administrative
Agent or any Lender or (c) any other circumstance whatsoever (with or without
notice to or knowledge of the Borrower or such Guarantor) that constitutes, or
might be construed to constitute, an equitable or legal discharge of the
Borrower for the Obligations, or of such Guarantor under this Guarantee, in
bankruptcy or in any other instance.

(b) This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Guarantor and the
successors and assigns thereof and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors, indorsees,
transferees and assigns until all the Obligations (other than any contingent
indemnity obligations not then due) shall have been satisfied by payment in full
and the Commitments thereunder shall be terminated, or otherwise satisfied in
accordance with the terms of the Credit Agreement (including Section 2 thereof).

(c) Notwithstanding the other provisions of this Guarantee, a Guarantee as to
any Guarantor that is a Subsidiary shall terminate and be of no further force or
effect and such Guarantor shall be deemed to be automatically released from all
obligations under this Guarantee upon:

(i) (A) the sale, disposition or other transfer (including through merger,
amalgamation or consolidation) of the Capital Stock (including any sale,
disposition or other transfer following which the applicable Guarantor is no
longer a Restricted Subsidiary), or all or substantially all the assets, of the
applicable Guarantor if such sale, disposition or other transfer is made in
compliance with this Guarantee and the Credit Agreement and (B) such Guarantor
being released from its guarantees, if any, of, and all pledges and security, if
any, granted in connection with, the Credit Agreement and any other Indebtedness
of the Borrower or any Restricted Subsidiary of the Borrower, or

(ii) the Borrower designating such Guarantor to be an Unrestricted Subsidiary in
accordance with the provisions set forth under Section 10.2 of the Credit
Agreement and the definition of “Unrestricted Subsidiary,” or

(iii) in the case of any Restricted Subsidiary which after the Closing Date is
required to guarantee the Notes pursuant to Section 10.7 of the Credit
Agreement, the release or discharge of the guarantee by such Restricted
Subsidiary of Indebtedness of the Borrower or any Restricted Subsidiary of the
Borrower or such Restricted Subsidiary or the repayment of the Indebtedness or
Disqualified Stock, in each case, which resulted in the obligation to guarantee
the Loans, or

 

5



--------------------------------------------------------------------------------

(iv) the Borrower’s repayment (or other satisfaction (including pursuant to
Section 2 of the Credit Agreement)) in full of all Obligations under the Credit
Agreement in accordance with the terms of the Credit Agreement.

(d) Notwithstanding the other provisions of this Guarantee, a Guarantee also
shall be automatically released upon the applicable Subsidiary ceasing to be a
Subsidiary as a result of any foreclosure of any pledge or security interest
securing Bank Indebtedness or other exercise of remedies in respect thereof. In
addition, the Guarantees of the Subsidiary Guarantors shall be suspended during
any Suspension Period, as provided in Section 10.9 of the Credit Agreement.

(e) Notwithstanding the other provisions of this Guarantee, any Guarantee given
by any Parent of the Borrower may be released at any time upon written notice to
the Administrative Agent from such Parent of the Borrower.

(f) In connection with the release of a Guarantor from its obligations hereunder
in accordance with the terms of this Guarantee and the Credit Agreement, the
Administrative Agent shall, at the expense of the Borrower and the other Credit
Parties, execute such reasonable documents and take such other reasonable
actions as the Borrower or any Credit Party may request to evidence such
release.

8. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

9. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Administrative Agent’s Office.

 

  10. [RESERVED]

 

  11. [RESERVED]

12. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to any Guarantor shall be given to it in care of the Borrower
at the Borrower’s address set forth in Section 14.2 of the Credit Agreement.

13. Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Guarantee signed by all the parties shall be lodged with the
Administrative Agent and the Borrower.

 

6



--------------------------------------------------------------------------------

14. Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good—faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

15. Integration. This Guarantee represents the agreement of each Guarantor and
the Administrative Agent with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.

 

  16. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) This Guarantee may be waived, amended, supplemented or otherwise modified
only (i) by a written instrument executed by each affected Guarantor and the
Administrative Agent, (ii) to give effect to amendments, supplements or
modifications to the Credit Agreement or (iii) by a Guarantor in circumstance
where the Borrower would be permitted to amend, supplement or modify the Credit
Agreement.

(b) Neither the Administrative Agent nor any Lender shall by any act (except by
a written instrument pursuant to Section 16(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Administrative Agent or any Lender would otherwise have
on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

17. Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

18. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors and assigns
except that no Guarantor may, subject to Section 16 above, assign, transfer or
delegate any of its rights or obligations under this Guarantee without the prior
written consent of the Administrative Agent.

 

7



--------------------------------------------------------------------------------

19. Additional Guarantors. Each Subsidiary of the Borrower that is required to
become a party to this Guarantee pursuant to Section 10.7 of the Credit
Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guarantee upon
execution and delivery by such Subsidiary of a Guarantee. The execution and
delivery of any instrument adding an additional Guarantor as a party to this
Guarantee shall not require the consent of any other Guarantor hereunder. The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor as a party to this
Guarantee.

20. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
GUARANTEE, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

21. Submission to Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non—exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 12 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of the Administrative
Agent or any Lender to effect service of process in any other manner permitted
by law or shall limit the right of the Administrative Agent or any Lender to sue
in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 21 any special, exemplary, punitive or consequential damages.

22. GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

EXECUTED as a deed by

INTELSAT (GIBRALTAR) LIMITED acting by:

      /s/ Louis B. Triay

  Name:  Louis B. Triay   Title:    Director

      /s/ Tristan Cano

  Name:  Tristan Cano   Title:    Director INTELSAT (LUXEMBOURG) FINANCE COMPANY
S.À R.L. By:  

    /s/ Simon Van de Weg

  Name:   Simon Van de Weg   Title:     Manager INTELSAT OPERATIONS S.A. By:  

    /s/ Simon Van de Weg

  Name:   Simon Van de Weg   Title:     Director and Secretary INTELSAT PHOENIX
HOLDINGS S.A. By:  

    /s/ Simon Van de Weg

  Name:   Simon Van de Weg   Title:     Director and Secretary



--------------------------------------------------------------------------------

 

EACH OF THE ENTITIES LISTED ON SCHEDULE I HERETO By:  

    /s/ Patricia Casey

  Name:   Patricia Casey   Title:     Director or Manager EACH OF THE ENTITIES
LISTED ON SCHEDULE II HERETO By:  

    /s/ Phillip Spector

  Name:   Phillip Spector   Title:     Director



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Administrative Agent

By:  

/s/ Kathleen M. Carry

  Name: Kathleen M. Carry   Title: Vice President



--------------------------------------------------------------------------------

Schedule I

Guarantors

 

No.

  

Entity

   Jurisdiction of
Incorporation/Formation 1.    AccessPAS, Inc.    Delaware 2.    Galaxy 3C
Holding Company, Inc.    Delaware 3.    Galaxy 11 Holding Company, Inc.   
Delaware 4.    Galaxy 12 Holding Company, Inc.    Delaware 5.    Galaxy 13
Holding Company, Inc.    Delaware 6.    Galaxy 14 Holding Company, Inc.   
Delaware 7.    Galaxy 15 Holding Company, Inc.    Delaware 8.    Galaxy 16
Holding Company, Inc.    Delaware 9.    Galaxy 17 Holding Company, Inc.   
Delaware 10.    Galaxy 18 Holding Company, Inc.    Delaware 11.    Intelsat Asia
Carrier Services, Inc.    Delaware 12.    Intelsat Corporation    Delaware 13.
   Intelsat Global Service LLC    Delaware 14.    Intelsat International
Employment, Inc.    Delaware 15.    Intelsat International Systems LLC   
Delaware 16.    Intelsat Service and Equipment Corporation    Delaware 17.   
Intelsat USA License LLC    Delaware



--------------------------------------------------------------------------------

 

No.

  

Entity

   Jurisdiction of
Incorporation/Formation 18.    Intelsat USA Sales LLC    Delaware 19.    IS 11
Holding Company, Inc.    Delaware 20.    IS 14 Holding Company, Inc.    Delaware
21.    PanAmSat Capital Corporation    Delaware 22.    PanAmSat Communications
Japan, Inc.    California 23.    PanAmSat Europe Corporation    Delaware 24.   
PanAmSat India Marketing, L.L.C.    Delaware 25.    PanAmSat India, Inc.   
Delaware 26.    PanAmSat International Holdings, LLC    Delaware 27.    PanAmSat
International Sales, Inc.    Delaware 28.    PanAmSat International Systems
Marketing, L.L.C.    Delaware 29.    PanAmSat Services, Inc.    Delaware 30.   
PAS 1R Holding Company, Inc.    Delaware 31.    PAS 5 Holding Company, Inc.   
Delaware 32.    PAS 7 Holding Company, Inc.    Delaware 33.    PAS 8 Holding
Company, Inc.    Delaware 34.    PAS 9 Holding Company, Inc.    Delaware 35.   
PAS 10 Holding Company, Inc.    Delaware



--------------------------------------------------------------------------------

 

No.

  

Entity

   Jurisdiction of
Incorporation/Formation 36.    PAS International LLC    Delaware 37.    Southern
Satellite Corp.    Connecticut 38.    Southern Satellite Licensee Corporation   
Delaware 39.    USHI, LLC    Delaware



--------------------------------------------------------------------------------

Schedule II

Guarantors

 

No.

  

Entity

   Jurisdiction of
Formation or
Existence 1.    Intelsat Holdings LLC    Delaware 2.    Intelsat License
Holdings LLC    Delaware 3.    Intelsat License LLC    Delaware 4.    Intelsat
Satellite LLC    Delaware 5.    Intelsat Intermediate Holding Company S.A.   
Luxembourg